DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on April 20, 2022 are entered into the file. Currently, claim 5-6, 22, 24, and 27-28 are amended and claims 11-20 are cancelled, resulting in claims 1-10 and 21-28 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16 considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 24, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5-6, 24, and 28 all recite the limitation wherein the innermost textile layer is a single layer. Paragraph [0032] of the specification as filed describes the inner textile layer as being formed from interlaced filaments (monofilaments and/or multifilaments of any desired material, including heat-settable and/or non-heat-settable materials and can be interlaced via weaving, braiding, knitting using any desired pattern), however is silent as to the inner textile layer being a single layer as is claimed. Therefore, the instant specification does not provide support for the innermost textile layer being a single layer as is claimed in claims 5-6, 24, and 28.
Claim 7 is also rejected under 35 U.S.C. 112(a) based on its dependency from claim 6, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Harris (US 2011/0275268)1,2 in view of Zhang (US 2015/0056881)2 and Smith (US 3415713)2.
With respect to claim 1, Harris teaches a self-wrapping, non-woven thermal sleeve for routing and protecting elongate members from radiant heat and/or generating noise and vibration (paragraph [0008]). The sleeve has an elongate, non-woven substrate (nonwoven layer) with opposite sides (opposite edges) that extend between opposite ends (lengthwise), with the opposite sides (opposite edges) being self-wrapping about a central longitudinal axis to define a generally tubular cavity in which the elongate members are received (paragraph [0008]). The opposite sides (opposite edges) of the substrate are extendable away from one another under an externally applied force to allow the elongate members to be disposed radially into the cavity (paragraph [0008]). Upon disposing the elongate members within the cavity, the external force is released, thereby allowing the opposite sides (opposite edges) of the wall to return to their self-wrapped, tubular configuration (paragraph [0008]).
Harris further teaches a lattice of thermoplastic material, which may be a knit layer (textile layer of interlaced filaments) is bonded to the non-woven layer to form at least a portion of the sleeve wall (paragraphs [0018]-[0019]). The lattice (textile layer of interlaced filaments) can be sandwiched and at least partially embedded within the non-woven layers via a mechanical needling processes to intertwine fibers of the non-woven layers (the non-woven layer is fixed to the textile layer via fibers of the non-woven layer being entangled with filaments of the textile layer) (paragraph [0050]).
Harris is silent as to the knit lattice (textile layer) being the innermost layer.
Zhang teaches multilayer wrappable thermal heat shields (paragraph [0006]). The wrappable heat shield includes a reflective outermost layer, an innermost layer of high temperature yarn, and an intermediate layer of nonwoven material (paragraph [0006]). The innermost layer is provided as a textile fabric formed of interlaced, high temperature yarn, such as via knitting, weaving, or braiding, or as a nonwoven material (paragraph [0015]). The inner layer by way of example can be constructed having three integrally knit layers, also referred to as a tri-layer knit fabric, which are fixed to one another in inseparable fashion (paragraph [0015]). As such, the knit inner layer, aside from providing an excellent protective and thermal barrier, has excellent resistance to separation and movement of the three knit layers relative to one another in tension and shear (paragraph [0015]).
Since both Harris and Zhang teach wrappable sleeves to protect from heat comprising a knitted layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit lattice layer (textile layer) of Harris to be a tri-layer knit fabric and to be the innermost layer, in order to provide an excellent protective and thermal barrier for the sleeve and to have excellent resistance to separation and movement within the layer.
Harris in view of Zhang is silent as to the non-woven layer being the outermost layer.
Smith teaches non-woven fabric structures having a heat reflective layer of chips, particles, or platelets of metallic foil sandwiched between the fiber layers and the resulting improved heat reflecting fabric structure (col. 1, lines 9-15). The process includes sandwiching a sheet of metallic foil such as aluminum foil or the like having heat reflective characteristics between two or more webs or batts of loosely matted fibers and then passing the webs and the interposed sheet of metallic foil through a needle loom (col. 2, lines 43-50). The action of the needles passing through the sheet of metallic foil allows the foil to substantially cover the area between the layers while not affecting the porosity of the needled fabric structure (col. 3, lines 36-45). Additionally, the metallic foil retains its heat reflective factor as there is no resin or adhesive coating to cut down on the reflective characteristics (col. 3, lines 36-45). This method also allows the heat reflective material to be incorporated into the body of the fabric structure when the fabric structure is being formed (col. 2, lines 4-8).
Since both Harris in view of Zhang and Smith teach non-woven layer structures comprising reflective metallic foil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-wrapping non-woven thermal sleeve of Harris to include a metal foil interposed between the non-woven substrate and the lattice (textile layer) and connect all three layers by needling, in order maintain the porosity of the sleeve while maintaining the heat reflective factor of the metal foil due to the absence of resin or adhesive coatings in addition to allowing the metal foil to be incorporated into the body when the fabric structure is being formed. Based on the teachings of Zhang the ordinary artisan would be motivated modify the knit lattice (textile layer) to be the innermost layer and based on the teachings of Smith the ordinary artisan would be motivated to modify the metal foil to be the intermediate layer, resulting in the non-woven layer of Harris being the outer layer.

With respect to claims 3-4, Harris in view of Zhang and Smith teaches all the limitations of claim 1 above. Harris further teaches the sleeve has a non-woven substrate layer, referred to as a wall, which is heat-set to take on a self-wrapping tubular configuration (paragraph [0042]).

With respect to claims 5-8, Harris in view of Zhang and Smith teaches all the limitations of claims 3-4 above. Harris further teaches the sleeve has a non-woven substrate layer, referred to as a wall, which is heat-set to take on a self-wrapping tubular configuration (paragraph [0042]). Harris also teaches the lattice may comprise low melt fibers in order to retain a curled heat set (paragraphs [0050], [0054]).
Since Harris teaches both the non-woven layer and the substrate layer may contain heat-settable low melt fibers, it would have been obvious to one of ordinary skill in the art to try different combinations of low melt heat-settable fiber locations (i.e., only in the non-woven layer, only in the lattice layer, or in both the non-woven and lattice layers) in order to determine which provides the desired combination of self-wrapping, recovery, and thermal protection. See MPEP 2143.
With respect to the innermost textile layer being formed as a single layer of interlaced filaments, as discussed in the rejection of claim 1 above, Zhang, which modifies the knit of Harris to be a innermost tri-layer knit, teaches that the inner layer by way of example can be constructed having three integrally knit layers, also referred to as a tri-layer knit fabric, which are fixed to one another in inseparable fashion (Zhang; paragraph [0015]). Due to the knit structure the filaments are interlaced, and the tri-knit fabric is considered a single layer within the overall structure because the individual layers are integrally knitted such that they are inseparable.

With respect to claims 9-10, Harris in view of Zhang and Smith teaches all the limitations of claim 1 above. Harris further teaches the non-woven substrate has a reflective layer attached to an outer surface, where the reflective layer is provided as a foil laminate (paragraphs [0015]-[0016]), for example a metal foil layer (paragraph [0049]).
Harris in view of Zhang is silent as to the metal foil layer being sandwiched between the non-woven layer and the lattice layer (textile layer), wherein said fibers of said non-woven layer entangled with said lattice layer (textile layer) pass through said metal foil layer.
Smith teaches non-woven fabric structures having a heat reflective layer of chips, particles, or platelets of metallic foil sandwiched between the fiber layers and the resulting improved heat reflecting fabric structure (col. 1, lines 9-15). The process includes sandwiching a sheet of metallic foil such as aluminum foil or the like having heat reflective characteristics between two or more webs or batts of loosely matted fibers and then passing the webs and the interposed sheet of metallic foil through a needle loom (col. 2, lines 43-50). The action of the needles passing through the sheet of metallic foil allows the foil to substantially cover the area between the layers while not affecting the porosity of the needled fabric structure (col. 3, lines 36-45). Additionally, the metallic foil retains its heat reflective factor as there is no resin or adhesive coating (layers are fixed to one another solely via said fibers of said non-woven layer being entangled with said filaments of said textile layer) to cut down on the reflective characteristics (col. 3, lines 36-45). This method also allows the heat reflective material to be incorporated into the body of the fabric structure when the fabric structure is being formed (col. 2, lines 4-8).
Since both Harris in view of Zhang and Smith teach non-woven layer structures comprising reflective metallic foil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-wrapping non-woven thermal sleeve of Harris to include a metal foil interposed between the non-woven substrate and the lattice (textile layer) and connect all three layers by needling, in order maintain the porosity of the sleeve while maintaining the heat reflective factor of the metal foil due to the absence of resin or adhesive coatings (layers are fixed to one another solely via said fibers of said non-woven layer being entangled with said filaments of said textile layer) in addition to allowing the metal foil to be incorporated into the body when the fabric structure is being formed.

	

Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2011/0275268)3,4 in view of Zhang (US 2015/0056881)2,5 and Smith (US 3415713)2 as applied to claim 1 above, and further in view of Esteves Sousa Fangueiro (US 2013/0052426)2.
With respect to claims 2 and 21, Harris in view of Zhang and Smith teaches all the limitations of claim 1 above. As discussed above, the self-wrapping sleeve of Harris protects elongate members from radiant heat and/or generating noise and vibration (paragraph [0008]). Harris further teaches the lattice (textile layer of interlaced filaments) can be sandwiched and at least partially embedded within the non-woven layers via a mechanical needling processes to intertwine fibers of the non-woven layers (needle-punched fibers) (paragraph [0050]). Harris also teaches the wall has a non-homogeneous material composition across its width and length providing first regions of one non-woven material composition and second regions of another non-woven material composition (paragraph [0042]). The first region may be circumferentially extending bands spaced axially from one another along the length of the sleeve as seen in FIGS. 1 and 2 (paragraph [0045]; FIGS. 1 and 2), or the first region may be longitudinally extending bands, as seen in FIG. 3 (paragraph [0048]; FIG. 3).
Harris in view of Zhang and Smith is silent as to the self-wrapping sleeve comprising circumferentially extending first band portions alternating with second band portions wherein said first band portions are needle-punched and said second band portions are not needle-punched.
Esteves Sousa Fangueiro teaches three-dimensional nonwoven structures with superficial shapes in predefined areas using at least three layers and a conventional needlepunching machine (paragraph [0001]). To obtain the 3D needle punched nonwoven, two nonwoven layers are fed into the needle-punching machine to form links or bridges between the separate layers (first band/valleys) (paragraph [0044]). In the other area, where the connection between the two layers is inexistent (second band/peaks), the fibers create an irregular superficial shape (paragraph [0044]-[0046]). This structure provides better acoustic insulation than the conventional nonwoven without shapes (paragraph [0052]). As can be seen in FIG. 1 of Esteves Sousa Fangueiro, the first bands form valleys and the second bands form peaks resulting in a convoluted contour formed by said valleys and peaks. Since the links/bridges (first band/valleys) are needlepunched (paragraphs [0044]-[0046]) the fibers are compressed and densified, and since in the other area (second band/peaks) there is no connection between the layers the fibers are non-compressed and non-densified.
Since both Harris in view of Zhang and Smith and Esteves Sousa Fangueiro teach needled structures comprising layered fabrics including a nonwoven with the purpose to reduce noise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-wrapping sleeve of Harris to include alternating needle punched (first band/valleys) and non-needle punched (second band/peaks) areas in order to provide a self-wrapping sleeve with enhanced acoustical insulation.
With respect to the bands circumferentially extending along the length of the sleeve, as discussed above Harris teaches varying properties in the self-wrapping sleeve by providing bands of different material that extend circumferentially or lengthwise. Since the combination suggested above also provides different properties by varying a specific structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the alternating needle punched and non-needle punched areas in one of the patterns already disclosed by Harris. It further would have been obvious to the ordinary artisan to try the two patterns presented in Harris in order to determine which provides the desired acoustical insulation. See MPEP 2143.

Claim(s) 22-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO 2017/090443)6,7 in view of Yamaguchi (US 2008/0006432)2 and Zhang (US 2015/0056881)2.
With respect to claims 22, 24, and 27-28, Mizuno teaches a protective member to be attached to the circumference of an electric wire (elongate member) (paragraph [0002]). The protective member 10 (sleeve) is sheet-shaped, and is to be wrapped around an electric wire 80 (elongate member) (paragraph [0036]). The protective member 10 (sleeve) includes a first sheet material 20 (non-woven layer) and a second sheet material 30 (textile layer) (paragraph [0036]). The first sheet material 20 (non-woven layer) and the second sheet material 30 (textile layer) are joined while directly overlapping each other such that their main surfaces are in contact with each other (paragraph [0036]). The first sheet material 20 (non-woven layer) is mainly noise insulation and is made of a nonwoven fabric (paragraph [0037]). The second sheet material 30 (textile layer) may be made of  nonwoven fabric 32 or a woven fabric 36 (single layer) (paragraph [0083]). The protective member 10 (sleeve) is wrapped around the electric wire bundle 80a so that the second sheet material 30 (textile layer) is located on the inner side (innermost textile layer of interlaced filaments) and the first sheet material 20 (non-woven layer) is located on the outer side (outermost non-woven layer) (paragraph [0075]). The first sheet material 20 (non-woven layer) and the second sheet material 30 (textile layer) may be mechanically joined to each other by needle punching (the outermost non-woven layer is fixed to the innermost textile layer via fibers of the outermost non-woven layer being entangled with filaments of the innermost textile layer) (paragraphs [0068]-[0069]).
As can be seen in FIGs. 6 and 7 the protective member 10 (sleeve) has an elongate wall having opposite edges extending along a longitudinal axis, said edges defining an internal cavity (FIGs. 6, 7).
Mizuno is silent as to the protective member 10 (sleeve) being self-wrapping.
Yamaguchi teaches sleeves for protecting elongate members, and more particularly to non-woven self-wrapping acoustic protection sleeves for receiving elongate members therein (paragraph [0003]). The sleeve has a wall constructed from a non-woven material and formed into a self-wrapping tubular configuration to define an enclosed inner cavity when it is in its self-wrapped configuration (paragraph [0018]). The cavity is tubular and readily accessible along a longitudinal axis so that elongate members can be readily disposed radially toward the axis and into the cavity and, conversely, removed from the cavity (paragraph [0018]). The sides of the sleeves are readily extendable away from one another under and externally applied force to at least partially expose the cavity (paragraph [0021]). Upon releasing the externally applied force the sides return to their natural, overlapping self-wrapped positions (paragraph [0021]).
Since both Mizuno and Yamaguchi teach non-woven sleeves for protecting elongate members that include sound insulation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective member (sleeve) of Mizuno to be self-wrapping with the described self-wrapping structure so that the elongate members can be readily disposed or removed from the tubular cavity through applying and releasing applied force on the edges of the sleeves.
Mizuno in view of Yamaguchi is silent as to the interlaced filaments being knit or braided.
Zhang teaches multilayer wrappable thermal heat shields (paragraph [0006]). The wrappable heat shield includes a reflective outermost layer, an innermost layer of high temperature yarn, and an intermediate layer of nonwoven material (paragraph [0006]). The innermost layer is provided as a textile fabric formed of interlaced, high temperature yarn, such as via knitting, weaving, or braiding, or as a nonwoven material (single layer) (paragraph [0015]). If knitted, the innermost layer is knit from any suitable size and type of multifilament and/or monofilament depending on the functional properties desired (e.g., texture, thermal properties, abrasion resistance, physical properties) (paragraph [0016]).
Since both Mizuno in view of Yamaguchi and Zhang teach wrappable protective shields with a textile inner layer which may be woven or nonwoven, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the different innermost textiles layers (woven, nonwoven, knit, braid) in order to determine which provides the desired texture, thermal properties, abrasion resistance, and physical properties. See MPEP 2143.

With respect to claim 23, Mizuno in view of Yamaguchi and Zhang teaches all the limitations of claim 22 above. Mizuno further teaches the first sheet material (non-woven layer) and the second sheet material (textile layer) are joined to each other by a needle punching method (paragraph [0011]). No other methods of joining are disclosed.
It is noted that paragraph [0048] of Mizuno discusses a thermal calender web joining step. This step is specifically to join the fibers of the spunbonded nonwoven fabric embodiment of the second sheet material to each other, not to bond the first sheet material (non-woven layer) to the second sheet material (textile layer) (paragraphs [0041]-[0050]).

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO 2017/090443)8,9 in view of Yamaguchi (US 2008/0006432)2 and Zhang (US 2015/0056881)2 as applied to claim 22 above, and further in view of Esteves Sousa Fangueiro (US 2013/0052426)2.
With respect to claims 25-26, Mizuno in view of Yamaguchi and Zhang teaches all the limitations of claim 1 above. 
Mizuno in view of Yamaguchi and Zhang is silent as to the self-wrapping sleeve comprising circumferentially extending first band portions alternating with second band portions wherein said first band portions are needle-punched and said second band portions are not needle-punched.
Esteves Sousa Fangueiro teaches three-dimensional nonwoven structures with superficial shapes in predefined areas using at least three layers and a conventional needlepunching machine (paragraph [0001]). To obtain the 3D needle punched nonwoven, two nonwoven layers are fed into the needle-punching machine to form links or bridges between the separate layers (first band/valleys) (paragraph [0044]). In the other area, where the connection between the two layers is inexistent (second band/peaks), the fibers create an irregular superficial shape (paragraph [0044]-[0046]). This structure provides better acoustic insulation than the conventional nonwoven without shapes (paragraph [0052]). As can be seen in FIG. 1 of Esteves Sousa Fangueiro, the first bands form valleys and the second bands form peaks resulting in a convoluted contour formed by said valleys and peaks. Since the links/bridges (first band/valleys) are needlepunched (paragraphs [0044]-[0046]) the fibers are compressed and densified, and since in the other area (second band/peaks) there is no connection between the layers the fibers are non-compressed and non-densified.
Since both Mizuno in view of Yamaguchi and Zhang and Esteves Sousa Fangueiro teach needled structures comprising layered fabrics including a nonwoven with the purpose to reduce noise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective member (sleeve) of Mizuno in view of Yamaguchi to include alternating needle punched (first band)/valleys and non-needle punched (second band/peaks) areas in order to provide a self-wrapping sleeve with enhanced acoustical insulation.
With respect to the bands circumferentially extending along the length of the sleeve, the bands can be oriented in two directions: longitudinally or radially. It would have been obvious to the ordinary artisan to try the two directions in order to determine which provides the desired acoustical insulation. See MPEP 2143.


Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.
On page 8 of the response Applicant submits that Harris already teaches the benefits suggested by Zhang’s innermost layer, therefore there is no proper motivation for looking to Zhang from Harris.
The Examiner respectfully disagrees. It is respectfully requested that the Applicant specifically point out the portions of Harris which state that the nonwoven layer 212, 312’, unnumbered innermost nonwoven layer of FIG. 6, 412’ is a protective thermal barrier for the sleeve and has excellent resistance to separation and movement within the layer. It is the position of the Examiner that the inclusion of an innermost tri-layer knit fabric, as suggested by Zhang, in order to provide an excellent or increased protective and thermal barrier for the sleeve and to have excellent resistance to separation and movement within the layer provides additional benefits not taught by Harris. Harris discusses protecting elongate members from heat, noise, and vibration (paragraph [0021]), but does not discuss the lattice barrier or the nonwoven layer specifically being a thermal barrier for the sleeve. Even if one of the layers is identified as a thermal barrier layer, an additional thermal barrier layer only furthers the end goal of Harris which is to protection elongate members from heat. Additionally, because the knit of Zhang is a tri-layer knit, the ordinary artisan would expect the tri-layer knit to provide more protection than a single or double layer knit. Harris is silent as to the issue of separation of the layers.

On pages 9 of the response Applicant submits similar arguments with respect to the combination with Smith.
The Examiner respectfully disagrees. It is respectfully requested that the Applicant specifically point out the portions of Harris which stated that the location of the metal foil maintains the porosity of the sleeve while maintaining the heat reflective factor of the metal foil due to the absence of resin or adhesive coating. Harris explicitly states that the reflective layer can be attached by and adhesive (paragraph [0049]). Therefore, the teachings of Smith provide an alternate structure not suggested by Harris of providing the metal foil as an interior layer such that it is needle punched, thus maintaining the porosity of the sleeve. Additionally, because Harris teaches the use of adhesives, Harris does not teach that the heat reflective factor of the metal foil is maintained due to the absence of resin or adhesive coatings. This benefit is taught by Smith and would motivate the ordinary artisan to perform the suggested modifications, for the reasons presented above.

On pages 9-10 of the response Applicant submits that Fangueiro is non-analogous art and is not concerned with solving the problem addressed by Applicant’s claimed sleeve, namely interlocking layers of the sleeve together via needled first band portions without the need for supplemental fixation mechanisms, wherein the first band portion provides enhanced hoop crush strength and providing enhanced flexibility in non-needled second band portions.
The Examiner respectfully disagrees. Esteves Souse Fangueiro is analogous art to the claimed invention. According to MPEP 2141.01(a)(I), a reference is considered analogous art to the claimed invention if (1) the reference is from the same field of endeavor as the same invention (even if it addresses a different problem) or (2) the reference is reasonable pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). With respect to considering similarities and differences in structure and function, the court has found that similarities and differences in structure and function of the inventions carry great weight. See MPEP 2141.01(a)(II).
With respect to (1), both the claimed invention and Esteves Souse Fangueiro are directed to needled multi-layer nonwovens that provide noise insulation (instant specification, paragraph [0002] and claim 1; Esteves Souse Fangueiro, paragraph [0031]). The use of acoustic protection sleeves for protecting elongate members is also known in the sleeves for routing and protecting elongate members art (see e.g., US 2008/0006432, paragraph [0003]; US 2018/0238151; paragraph [0007]). Therefore, Esteves Souse Fangueiro is in the same field of endeavor as the instant invention due to the similar structure and functionality between Esteves Souse Fangueiro and the claimed invention, as well as the known structure of proving acoustic insulation for protecting elongate members.
With respect to (2), based on the Technical Field section of the disclosure and the discussion of the failings of the prior art, it appears that the problem being solved is providing a protective nonwoven sleeve that is flexible along its length while providing protection against noise vibration and dampening in addition to protection against electromagnetic interference, radiofrequency interference, and electrostatic discharge (instant specification; paragraphs [0002]-[0003]). Esteves Souse Fangueiro provides a product that leads to better performance, mainly for acoustic insulation purposes (Esteves Souse Fangueiro; paragraphs [0031], [0052]). Both the claimed invention and Esteves Souse Fangueiro provide solutions to the problem of noise insulation nonwovens. Esteves Souse Fangueiro meets both requirement (1) and requirement (2), and therefore is analogous art to the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Cited in IDS
        4 Previously presented
        5 Previously cited as relevant prior art
        6 US 2018/0358151 used as reference
        7 Previously presented
        8 US 2018/0358151 used as reference
        9 Previously presented